Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-6 and 8-14 are pending. 

Election/Restrictions
Applicants’ election of Group II and Compound (5): 
    PNG
    media_image1.png
    132
    302
    media_image1.png
    Greyscale
 as a species, in the reply filed on 8/15/2022 is acknowledged. 
The election was made with traverse.  Applicant argued that the claims as amended exclude Compound 4, which is taught by WO2013/049507, thus the claims share unity of invention. In response, the technical feature linking the claims as amended is the composition comprising a compound of formula (I) including the elected compound. US 8778987 teaches the compound of formula (I) including the elected compound (see col 7, lines 8-20). Thus, the feature linking the claims still do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  Therefore, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper. 
In view of the elected compound, the other species defined by formula (Ia) as recited in claim 2 will be searched and examined as patentable indistinct group of species.  
Accordingly, claims 4, 6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 1-3, 5 and 11-14 are under examination in the instant office action. 

Claim objections
Claims 11-12 are objected to because they are dependent from non-elected claim 6.  See 37 CFR 1.75(d)(1) and (2). Applicant can overcome this objection by writing all the limitations of the independent claim into the objected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
For examination purpose, it is treated as if it recites “administering a pharmaceutical preparation comprising a compound of formula (I) or a salt thereof according to claim 1”.  
Claim 12 is objected to because of the following informalities:  typographical errors. 
The word “or” should be inserted after “intestine” in line 4. 

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrases "preferably” in lines 3 and 4 of claim 11and “in particular in lines 2, 3, and 4 of claim 12 render the claims indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).
For examination purpose, the feature introduced by "preferably” or “in particular” is considered as not required.
Also, claim 11 recites “methods for treating a disease associated with the release: (a) of TNF-alpha, and/or (b) of an interleukin, preferably of IL-1, IL-6 and/or IL-8, and/or (c) of a prostaglandin, preferably of PGE2, and/or (d) of interferon-gamma and/or NF-ĸB…”.
The scope of said diseases in claim 11 is of indeterminate scope because they do not clearly define what diseases are included within this genus. First of all, it does not specifically recite whether the diseases are associated with increase or decrease in the release of TNF-alpha, an interleukin, a prostaglandin, and/or (d) of interferon-gamma and/or NF-ĸB. The release of those cytokines and NF-ĸB can be a part of normal physiological process, thus it may not be considered as “disease” or “disorder”.  Also, how much association are required?   In addition, new candidates for said diseases, which were not known to be associated with release of those cytokines and NF-ĸB before the effective filing date of the claimed invention, can arise from time to time via advanced research.
Hence, it is unclear which diseases do or do not fall within the claim, rendering the claim indefinite. The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. Because of the ambiguities discussed above, once cannot be sure of the actual bounds of said diseases, that is, what diseases it does and does not embrace. Hence, the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4219569 (Hereafter, Glenn; cited in the IDS filed on 7/19/2018) as evidenced by Numerof et al. (Biodrugs 2006; 20 (2): 93-103). 
		Glenn teaches a process for treating inflammation locally or topically by administering a compound of the formula I: 
    PNG
    media_image2.png
    115
    253
    media_image2.png
    Greyscale
, wherein M and M' can be hydrogen, hydroxy, or lower alkoxy of from 1 to 3 carbon atoms and X, Y, Z can be hydrogen or hydroxy (abstract and claim 1). The genus of the prior art encompasses the claimed genus (abstract and claim 1). 
		The reference specifically discloses the use of the following compound for treating inflammation (col. 5, lines 31-36 and claims 1 and 4), 
		
    PNG
    media_image3.png
    133
    335
    media_image3.png
    Greyscale
, which is a species of the genus as recited in the instant claims 1-2 wherein R3, R4, and R5 are hydroxy and R1 is methyl, R2 is hydrogen. 
		Glenn teaches that the pharmaceutical compositions comprising the compound of formula I are useful in the topical treatment of inflammation, such as inflammation associated with chronic dermatitis, psoriasis, contact dermatitis, atopic and seborrheic dermatitis, and acne (inflammatory diseases) and the injectable compositions can also be used in treatment of rheumatoid arthritis by intra-articular injection (col 1 lines 39-63). In addition, Glenn teaches that the composition is applied to human skin three times a day to treat inflammation (col. 4, lines 20-21). Dermatitis and psoriasis are the two most common chronic inflammatory skin diseases associated with TNF-alpha, an interleukin, and interferon-gamma as evidenced by (p94, col 1 para 1-col 2 para 1 and p95, Fig. 2). Thus, the teachings of Glenn read on claims 11 and 13-14.
		As to claim 12, Glenn is silent about “(a) strengthening damaged or undamaged skin, (b) recreating or stabilizing the function of skin; c) reducing tissue damage, in particular tissue damage in the intestine, or (d) recreating a normal cellular composition in the intestine”, which are intended results of active method step. However, Glenn teaches the same method steps as claimed (i.e., administering the same compound to the same subject having inflammation), thus such intended outcomes necessarily occur.  It is noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).		
		As such, the instant claims are anticipated by Glenn. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4219569 (Hereafter, Glenn) as evidenced by Numerof et al. (Biodrugs 2006; 20 (2): 93-103) in view of US 8778987 (hereafter, Jakob).
Glenn teaches a process for treating inflammation locally or topically by administering a compound of the formula I:  
    PNG
    media_image2.png
    115
    253
    media_image2.png
    Greyscale
wherein M and M' can be  hydrogen, hydroxy, or lower alkoxy of from 1 to 3 carbon atoms and X, Y , Z can be hydrogen or hydroxy (abstract and claim 1). The genus encompasses the claimed genus including elected compounds when M is hydroxy, M’ is methoxy, X, Y, Z are hydroxy.
The reference specifically discloses the following compounds:  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, which is compound (4) excluded by the proviso, and  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, which is a species of the genus as recited in the instant claim 1. 
Glenn teaches that the compositions are useful in the topical treatment of inflammation, such as inflammation associated with chronic dermatitis, psoriasis, contact dermatitis, atopic and seborrheic dermatitis, and acne (inflammatory diseases) and the injectable compositions can also be used in treatment of rheumatoid arthritis by intra-articular injection (col 1. lines 39-44). In addition, Glenn teaches that the composition is applied to human skin three times a day to treat inflammation (col. 4, lines 20-21). Dermatitis and psoriasis are the two most common chronic inflammatory skin diseases associated with TNF-alpha, an interleukin, and interferon-gamma as evidenced by (p94, col 1 para 1-col 2 para 1 and p95, Fig. 2). Thus, the teachings of Glenn read on claims 11 and 13-14.
		As to claim 12, Glenn is silent about “(a) strengthening damaged or undamaged skin, (b) recreating or stabilizing the function of skin; c) reducing tissue damage, in particular tissue damage in the intestine, or (d) recreating a normal cellular composition in the intestine”, which are intended results of active method step. However, Glenn teaches the same method steps as claimed (i.e., administering the same compound to the same subject having inflammation), thus such intended outcomes necessarily occur.  It is noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).		
		While the genus of Glenn encompasses the claimed genus including elected compounds when M is hydroxy, M’ is methoxy, X, Y, Z are hydroxy, it does not specifically disclose the elected compound. 
Jakob discloses 4-hydroxychalcone derivatives of the following formula: 
    PNG
    media_image6.png
    104
    261
    media_image6.png
    Greyscale
and specifically disclose the following compounds as 4-hydroxychalcone derivatives:

    PNG
    media_image7.png
    289
    261
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    198
    258
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    196
    256
    media_image9.png
    Greyscale
(col 3, linse 1-30 and col 6, line 16-col 7, line 20).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elected compound for treating inflammation as taught by Glenn because of the following reasons. Glenn discloses a genus of compounds which embraces the claimed genus including the elected compound. Also, the compounds disclosed in Glenn differs only in that the elected compound has two substituents at the positions 3 and 4 of phenyl ring (hydroxy group at the position 4 and methoxy group at the position 3). However, Glenn teaches and suggest that the phenyl ring can have additional substituent such as hydroxy and methoxy group at the same position. Thus, it would be prime facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to prepare the elected compound and to use said compound for treating inflammation as taught by Glenn because the elected compound and its use for treating inflammation have already been suggested by Glen. The motivation to do so comes from Glenn, who discloses the utility of a genus of compounds, to which the elected species belongs, that have utility in treating inflammation. In addition, additional derivatives including the elected compound, which fall within the genus of Glenn, were already made and available before the effective filing date of the claimed invention as evidenced by Jakob. Thus, one of ordinary skill in the art would have been able to select the instantly claimed compounds in search for additional compounds which are useful for treating inflammation as taught by Glenn.  The skilled artisan would have a reasonable expectation that the compounds of Jakob would have the same utility as specifically disclosed compounds of Glenn because they are species of the same genus having very close structural similarities.  
A prima facie case of obviousness can be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611